Argued December 11, 1939.
The appeal in this case was quashed at bar because the appeal petition, prescribed by the Unemployment Compensation Law of December 5, 1936, P.L. (1937) 2897, sections 510 and 208(p), — which must "state the grounds upon which a judicial review is sought" — was not filed in the office of the Prothonotary of this Court within thirty days after the decision of the Unemployment Compensation Board of Review became final.
The practice regulating appeals from courts is not applicable to appeals from the Unemployment Compensation Board of Review provided for in the above act. *Page 101